Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2017

                                      No. 04-17-00743-CR

                           EX PARTE DERRICK LEE HUDSON,
                                      Appellant

                     From the 452nd District Court, Kimble County, Texas
                             Trial Court No. 2014-DCR-0507-W
                         Honorable Robert Hofmann, Judge Presiding


                                         ORDER
        On November 1, 2017, the trial court signed a pretrial order, and the next day, Appellant
filed a notice of appeal. On November 27, 2017, Appellant filed a motion to dismiss the appeal.
The motion was signed by court-appointed counsel but was not signed by Appellant. Contra
TEX. R. APP. P. 42.2 (requiring the appellant’s signature to authorize a voluntary motion to
dismiss).
      Counsel’s motion to dismiss this appeal is DENIED. See id.; Conners v. State, 966
S.W.2d 108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).
        The reporter’s record has been filed, but the clerk’s record has not. On November 29,
2017, the Kimble County District Clerk’s office filed a notification of late record indicating that
the clerk’s record was not needed because a motion to dismiss had been filed.
        Absent a proper motion to dismiss, the clerk’s record must be filed, and we construe the
notification as a motion for extension of time to file the clerk’s record. The motion is
GRANTED. The clerk’s record is due THIRTY days from the date of this order.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.
___________________________________
KEITH E. HOTTLE,
Clerk of Court